Citation Nr: 0100777	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of multiple 
fragment wounds of the right leg, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO) in Houston, 
Texas.  By rating decision dated May 1996, the RO denied the 
veteran's claim for an increased rating for residuals of a 
gunshot wound of the right leg.  The veteran has perfected a 
timely appeal from this determination.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The residuals of fragment wounds of the right leg are 
manifested by muscle hernia and weakness.

3.  The residuals are no more than moderately severe.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of multiple 
fragment wounds of the right leg is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.56, 4.73, Diagnostic Code 5312 (2000); 38 C.F.R. 
§§ 4.56, 4.72, 4.73, Diagnostic Code 5312 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The service medical records disclose that the veteran 
sustained multiple gunshot wounds, including the right leg, 
in August 1968.  Specific injuries included a fracture of the 
proximal right tibia.  It was noted that local wound care of 
the right tibial wound was carried out.  In October 1968, he 
underwent debridement of the wound and application of a long 
leg cast.  A 1 1/2 inch defect was noted in the proximal tibia 
with a communicating sinus tract to the anterior leg.  The 
pertinent diagnoses were multiple fragment wounds of the 
right lower extremity; open fracture of the right tibia, 
healed; chronic osteomyelitis of the right tibia; and 
postoperative saucerization of the right proximal tibia.

Based on the evidence summarized above, the RO, by rating 
action in December 1969, granted service connection for 
residuals of multiple fragment wounds of the right chest and 
both lower extremities, and assigned a 100 percent 
evaluation.  

The veteran was afforded a Department of Veterans Affairs 
(VA) orthopedic and neurologic examination in June 1970.  He 
reported a history of a gunshot wound in the upper right leg 
below the knee in service, with associated fracture in the 
upper right tibia.  He complained of pain in the area of the 
defect in the upper right leg below the knee.  He did not 
report restricted motion in the right lower extremity.  On 
examination, the veteran walked normally.  There was a defect 
in the upper anterior tibia, below the right knee joint, and 
just below the medial tibial condyle.  The defect in the bone 
measured 2 inches in length by one inch in width and 1 1/4 in 
depth.  The defect was lined with thin adherent skin graft, 
with no indication of the previously reported osteomyelitis.  
There was no apparent pain or tenderness, or increased heat 
or swelling.  The length of the surrounding scar measured 3 
inches and the width across the center of the defect measured 
1 1/2 inches.  To the medial side of the defect, there was 
another area of scar, an oval longitudinal skin graft 
measuring 4 inches in length and 1 inch in width at the 
widest portion, with no associated pain or tenderness in this 
area.  There was also a small asymptomatic scar at the 
lateral aspect of the leg in the upper third, with an 
underlying fascial defect palpable, asymptomatic.  

An examination also showed that the veteran had full active 
range of motion in all joints throughout the right lower 
extremity, with particular attention to the foot, ankle, toes 
and knee.  There was a little atrophy in the right thigh.  He 
had strong active and full extension in the right knee, as 
well as normal flexion.  There was a slight increase in 
anterior mobility in the right knee on passive testing, but 
with no increased mobility otherwise noted as regarded 
lateral-medial direction.  It was also noted that he had full 
function in the right ankle, with full and strong plantar 
flexion of the right foot.  There was no indication of motor 
restriction.  The pertinent diagnosis was history of gunshot 
wound of the upper right leg below the knee with associated 
fracture and osteomyelitis of the tibia.  

In a rating decision dated September 1970, the RO assigned a 
20 percent evaluation for residuals of a fragment wound of 
the right leg, effective June 1970.  This evaluation has 
remained in effect since then.

On VA examination in September 1995, it was indicated that 
the veteran had lost a sizable section of the proximal tibia 
just below the knee, and there might have been some knee 
joint involvement.  He complained of pain in the right knee 
and right ankle.  An examination revealed a rather large 
scar, practically a cup-like formation, starting 
approximately 1 inch below the right knee joint, anterior and 
slightly medially, 3 1/2 inches in vertical height, 2 inches in 
width and 1 1/4 inch in depth.  This represented an area of 
loss of the proximal tibia.  There did not appear to be any 
specific encroachment onto the knee joint.  The right knee 
measured 15 1/2 inches in circumference and showed no swelling, 
deformity, subluxation, lateral instability, nonunion or 
loose motion.  There was another scar on the right, 
anterolateral, about the junction area of the middle and 
proximal one-third of the tibia.  The veteran stated that 
this was where the bullet came out.  There was a very slight 
muscle hernia, but no tenderness.  The examiner noted that he 
could not see specific impairment.  An examination of the 
right ankle disclosed that plantar flexion was to 45 degrees, 
and dorsiflexion was to 10 degrees.  Each ankle measured 10 
inches in circumference.  An X-ray study of the right ankle 
was normal.  An X-ray study of the right knee revealed an old 
trauma to the right tibial neck and mild arthritic changes.  
The diagnosis was possible early degenerative joint disease 
of the joints mentioned above.  

A VA examination of the bones was conducted in April 1996.  
The veteran stated that his right leg gave him enough trouble 
that he had to limit the type of work he did because he had 
fatigability of the legs.  He was having some pain in the 
right knee and ankle.  On examination, the veteran's gait was 
normal.  The right upper leg area anteromedially showed a 
very deep-scarred area.  This area had been skin grafted.  
The dimensions described represented, by the examiner's 
estimate, an 80 percent loss of the tibia for 3 1/4 inches 
vertically.  The anterior margin of the tibia felt to be 
intact.  It was indicated that there was no swelling.  There 
was deformity as described, with the very deep scar involving 
the tibia and at least a portion of the anterior tibialis and 
peroneus muscles.  There was no angulation, false motion or 
shortening.  It was further noted that the veteran had minor 
arthritic changes of the right knee and right ankle.  The 
platform of the right tibia appeared to be intact.  Flexion 
of the right knee was to 130 degrees, with extension to 0 
degrees.  The ankles were equal.  Plantar flexion of the 
right ankle was to 35 degrees and dorsiflexion to 0 degrees.  
The diagnosis was old gross trauma of the right upper 
anteromedial leg with bone loss of the tibia and with history 
of recurring osteomyelitis with damage to the peroneus and 
the anterior tibialis muscles.  There were no new changes.

VA outpatient treatment records show that when the veteran 
was seen in July 1996, it was noted that he had a deep 
shrapnel wound on the lower right knee.  The veteran was seen 
the following month for an infection of the right lower leg.  
The impression was to rule out osteomyelitis of the right 
lower extremity.  

The veteran was afforded a VA examination of the muscles in 
September 1996.  It was noted that the veteran had a large 
hole in the anterior medial side of the right lower leg, 
approximately a couple of centimeters below the right knee.  
There was no false motion, shortening or angulation.  The 
veteran was able to walk on the leg.  It was noticeably 
weaker than the left side when he attempted to straighten the 
leg against resistance.  The hole in the right leg slightly 
below the patella showed a hole approximately 3-4 centimeters 
in depth.  The veteran had undergone a skin graft at the base 
of the crater.  No other bone injury was noted.  The 
veteran's right knee was flexed down to approximately 50 
degrees.  The ankles were normal.  An X-ray study of the 
right knee revealed an old trauma of the upper right tibia 
with a large defect through the tibial neck.  Minor arthritic 
changes of the right knee were noted.  The diagnoses were 
chronic nonspecific osteomyelitis of the gunshot wound 
involving the right lower leg, and degenerative arthritic 
changes of the right knee.  It was indicated that there was 
no numbness of the right lower leg.  

The veteran was afforded an examination by a private 
physician for the Social Security Administration in November 
1996.  The veteran complained of some current drainage from 
the open wound in his right proximal leg.  He stated that the 
right knee gave out occasionally because of pain.  It was 
noted that he could stand for approximately three to four 
hours before it became aggravating for him in the right lower 
leg.  The veteran could walk without difficulty.  An 
examination of the extremities showed no cyanosis or edema.  
The peripheral pulses were intact.  There was a cavernous 
open wound in the right proximal medial lower leg and an 
eschar on the inferior portion of the wound.  There was no 
erythema, edema or active drainage.  There was no tenderness 
on percussion, and the peripheral pulses were intact.  The 
assessment was well healed wound in the right lower leg 
proximally medially with a small dry eschar at the caudad 
portion of the base.  There was no abnormality of gait.  

The veteran was afforded a VA examination of the joints in 
November 1998.  It was stated that there had been no interval 
change in the veteran's condition in the previous two years.  
He did not use crutches, a brace or a cane.  It was indicated 
that he had continuing osteomyelitis, but that there was no 
pain at that time.  There was no constitutional evidence of 
bone disease at present.  There was no change in his muscle 
status.  On examination of the leg, there was a 3 centimeter 
deep healed wound with loss of bone, loss of muscle and 
fistula.  He had right medial proximal tibial scars.  There 
was a healed right lateral gunshot wound scar in the right 
calf.  There was no evidence of drainage from this site.  
Range of motion was from 0-140 degrees.  The medial and 
lateral collateral ligaments were intact with no motion.  The 
anteroposterior cruciate ligaments were intact with less than 
5 millimeters bilaterally, and McMurray's test was negative 
in the right lower extremity.  The diagnosis was interval 
status unchanged for the gunshot injury wounds of the right 
lower extremity.

In a May 1999 rating decision, the RO established service 
connection for osteomyelitis of the right leg as a separate 
disability and assigned a 20 percent disability rating.  The 
RO continued the 20 percent evaluation for residuals of 
multiple fragment wounds of the right leg.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the applicability 
of a higher rating for the entire period in which the appeal 
has been pending. Id; Powell v. West, 13 Vet. App. 31, 35 
(1999).

The residuals of multiple fragment wounds of the right leg 
are currently evaluated as 20 percent disabling under 
Diagnostic Code 5312, injury to Muscle Group XII.  38 C.F.R. 
§ 4.73.  Muscle Group XII encompasses the anterior muscles of 
the leg, which function in dorsiflexion, extension of the 
toes, and stabilization of the arch.  Under Diagnostic Code 
5312, a 20 percent disability rating is assigned when the 
disability from injury to Muscle Group XII is moderately 
severe.  A maximum schedular evaluation of 30 percent is in 
order when the disability is severe.    

The regulations applicable to the rating of muscle injuries 
were revised while the veteran's claim was pending.  Prior to 
the revision, the regulations in effect provided that in 
rating injuries of the musculoskeletal system, attention is 
first given to the deeper structures injured bones, joints, 
and nerves.  A compound comminuted fracture, for example, 
with muscle damage from the missile, establishes severe 
muscle injury, and there may be additional disability from 
malunion of bone, ankylosis, etc.  The location of foreign 
bodies may establish the extent of penetration and consequent 
damage.  It may not be too readily assumed that only one 
muscle, or group of muscles is damaged.  A through and 
through injury, with muscle damage, is always at least a 
moderate injury for each group of muscles damaged.  This 
section is to be taken as establishing entitlement to a 
rating of severe grade when there is a history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  38 
C.F.R. § 4.72 (1996).

Muscle injuries are classified into four general categories: 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1996).

A moderately severe disability of the muscles anticipates the 
following:  (1) Type of injury. Through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  (2) History and complaint.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present.  (3) 
Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe muscle disability anticipates the following:  Type 
of injury.  Through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  (2) History and 
complaint.  As under moderately severe, in aggravated form.  
(3) Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fasciae or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis) may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997) (codified at 38 C.F.R. Part 
4).  For instance, 38 C.F.R. §§ 4.55 and 4.72 were removed 
altogether.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the new regulations governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56 (2000).  

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2000).  

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) 
(2000).  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.    

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed. Reg. at 30238 
(codified at 38 C.F.R. § 4.56(a), (b) (2000)).  However, as 
the rating criteria are largely unchanged, the Board finds 
that the amended regulations are not more favorable to the 
veteran.  Karnas, 1 Vet. App. at 313.

Initially, the Board emphasizes that the RO has granted 
service connection for osteomyelitis of the right leg and 
assigned a separate disability rating.  Therefore, the 
manifestations to be considered for the claim for an increase 
at issue may not include symptomatology associated with the 
osteomyelitis.  

A review of the record establishes that the veteran has been 
afforded a number of examinations by the VA in connection 
with his claim for an increased rating for the residuals of 
fragment wounds of the right leg.  During the September 1995 
VA examination, a slight muscle hernia was noted.  It is 
significant to point out that there was no tenderness.  The 
Board acknowledges that a deep scar of the tibia was 
described on the April 1996 VA examination.  The tibia was 
noted to be intact at that time.  All examinations have 
established that no false motion, angulation or shortening is 
present.  Some weakness has been documented in the right leg.  
It appears that range of motion of the right knee is normal.  
In addition, the Board points out that following the November 
1998 VA examination, the examiner commented that there had 
been no change in the condition of the veteran's right leg in 
the previous two years.  In order to award an increase, the 
record must show that the residuals of the fragment wounds 
are severe.  In this case, the medical findings are of 
greater probative value than the veteran's statements 
concerning the severity of his disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for residuals of 
multiple fragment wounds of the right leg.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.56, 4.73, 
Diagnostic Code 5312 (2000); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5312 (1996).


ORDER

An increased rating for residuals of multiple fragment wounds 
of the right leg is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

